Citation Nr: 0121095	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  94-06 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a left wrist fracture with carpal tunnel syndrome, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a right little finger fracture, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for the residuals 
of a lower third right femur fracture, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty with the National Guard from 
February 1949 to April 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia which denied the veteran's claim for 
increased evaluations for residuals of a left wrist fracture 
with carpal tunnel syndrome, residuals of a right little 
finger fracture and residuals of a lower third right femur 
fracture.  

The Board remanded the above issues in February 1996.  The 
veteran was to be afforded complete VA orthopedic, neurologic 
and surgical examinations in order to fully evaluate the 
nature and degree of severity of his service-connected 
disabilities.  In November 1996 the veteran's spouse wrote 
the RO that the veteran was involved in an automobile 
accident in August 1993 and has been confined to a nursing 
home since October 1993.  He suffered severe head injury but 
he physically improved to the point that he could move about 
in a wheelchair.  However, he could not walk and had some 
permanent brain damage.  The veteran's spouse stated that he 
could sign his name with her help and knew people some of the 
time.  Under the circumstances the veteran cannot participate 
in a VA examination.  


FINDINGS OF FACT

1.  The VA notified the veteran and his representative of 
information and evidence needed to substantiate and complete 
the claim in the January 1994 and March 2001 rating 
decisions, as well as the March 2001supplemental statement of 
the case (SSOC) and RO letter.  

2.  The VA assisted the veteran in obtaining evidence 
necessary to substantiate the claim in March 1993, March 
1996, May 1999 and August 1999 when the RO requested and 
obtained the veteran's VA outpatient treatment and 
hospitalization records.  

3.  The veteran was provided VA examinations in 1988, 1990 
and 1991.  

4.  The veteran's residuals of a left wrist fracture with 
carpal tunnel syndrome are manifested by limitation of motion 
of the wrist with dorsiflexion between 12 and 40 degrees, 
palmar flexion between 30 and 65 degrees and moderate 
incomplete paralysis of the median nerve.  

5.  The veteran's residuals of a right little finger fracture 
are manifested by about 5 degrees of ankylosis and pain with 
diminished grip strength.  

6.  The veteran's residuals of a lower third right femur 
fracture are manifested by malunion of the femur with marked 
knee or hip disability.  


CONCLUSIONS OF LAW

1.  The VA has satisfied its duties to notify and to assist 
the veteran.  38 U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 
2001).

2.  The criteria for a rating in excess of 20 percent for 
residuals of a left wrist fracture with carpal tunnel 
syndrome have not been met.  38 U.S.C.A. § 1155, 5103A (West 
1991 & Supp. 2001); 38 C.F.R. Part 4, including §§ 4.7, 4.20, 
4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5215, 8515 
(2000).

3.  The criteria for a rating in excess of 10 percent for 
residuals of a right little finger fracture have not been 
met.  38 U.S.C.A. § 1155, 5103A (West 1991 & Supp. 2001); 38 
C.F.R. Part 4, including §§ 4.7, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5299, 5227 (2000).

4.  The criteria for a rating in excess of 30 percent for 
residuals of a lower third right femur fracture have not been 
met.  38 U.S.C.A. § 1155, 5103A (West 1991 & Supp. 2001); 38 
C.F.R. Part 4, including §§ 4.7, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5255 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West Supp. 2001).  The January 1994 
and March 2001 rating decisions, as well as the March 2001 
SSOC and RO letter informed the veteran of the evidence 
needed to substantiate the claim.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decisions, SSOC and March 2001 RO letter informed 
the veteran of the information and evidence needed to 
substantiate the claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  In March 1993 and March 1996 the 
RO requested and obtained the veteran's VA outpatient 
treatment and hospitalization records.  The Board remanded 
this matter in February 1996 to obtain all relevant evidence.  
In May 1999 and August 1999 the RO again requested and 
obtained the veteran's VA outpatient treatment and 
hospitalization records.  The veteran has not referenced any 
unobtained evidence that might aid the claim or that might be 
pertinent to the bases of the denial of the claim.  The RO 
requested and obtained all relevant treatment records 
identified by the veteran.  

The veteran was provided VA examinations in 1988, 1990 and 
1991.  In the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1999 & Supp. 2001); 38 C.F.R. Part 4 (2000).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2000) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  Regulations provide that 
when a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous. 38 C.F.R. § 4.20 (2000).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

Left Wrist  

The veteran's residuals of a left wrist fracture with carpal 
tunnel syndrome are currently rated as 20 disabling under 
Diagnostic Codes 5215 for limitation of motion of the wrist 
and 8515 for paralysis of the median nerve.  Under Diagnostic 
Code 5215, a maximum evaluation of 10 percent is warranted 
for limitation of motion of the wrist, whether of the major 
or minor upper extremity, with dorsiflexion to less than 15 
degrees, or with palmar flexion limited in line with the 
forearm.  The veteran's current 20 percent evaluation is in 
excess of the maximum evaluation under Diagnostic Codes 5215.  

Pursuant to Diagnostic Code 8515, moderate incomplete 
paralysis of the median nerve is rated 20 percent disabling 
on the minor side.  A 40 percent rating is for application 
where there is severe incomplete paralysis on the minor side.  
Finally, a 60 percent rating is warranted where there is 
complete paralysis with manifestations such as the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand 
(ape hand); pronation incomplete and defective, absence of 
flexion of index finger and feeble flexion of the middle 
finger, cannot make a fist, index and middle fingers remain 
extended; cannot flex distal phalanx of the thumb, defective 
opposition and abduction of the thumb, at right angles to 
palm; flexion of wrist weakened; pain with trophic 
disturbances.  The term "incomplete paralysis", with 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a (2000).

The evidence of record does not support a rating in excess of 
20 percent for residuals of a left wrist fracture with carpal 
tunnel syndrome.  At the January 1988 VA examination the left 
wrist had 30 degrees of ulnar deviation, dorsiflexion was 30 
degrees and palmar flexion was 40 degrees.  There was thenar 
atrophy on the left, the veteran indicated that this was his 
minor extremity.  His grip was fairly good.  In March 1988 
there was no muscle wasting and wrist flexion was 40 degrees 
and extension was 30 degrees.  The veteran was able to make a 
fist.  Motor strength was symmetrical.  The impression was no 
real objective findings other than questionable 2-point 
discrimination deficit.  Motor and sensory was intact in 
April 1988 and in May 1988 the goal was to achieve 
dorsiflexion and volar flexion to 12 degrees.  The nerve 
conduction studies findings were persistent left carpal 
tunnel syndrome.  Upon examination in March 1990 the veteran 
was unable to make a fist completely.  

At the May 1990 VA examination of the left upper extremity 
there was full range of motion in the left wrist, but flexion 
and full extension caused pain.  In June 1990 grip strength 
was a little weak bilaterally.  On examination in November 
1990 the range of motion of both wrists was decreased and the 
veteran could only make a 50 to 75 percent fist.  In January 
1991 the range of motion of both wrists was deceased and the 
left fist was 80 to 90 percent.  At the July 1991 VA 
examination ulnar deviation from 0 to 40 degrees.  Palmar 
flexion was from 0 to 58 degrees, in palmar flexion from 0 to 
65 degrees and radial deviation from 0 to 18 degrees.  In 
light of the findings regarding the veteran's current 
symptomatology, the Board finds that the veteran's disability 
is not such as to warrant a higher evaluation for severe 
incomplete paralysis of the median nerve as contemplated 
under Diagnostic Code 8515.  

The Board has considered the application of 38 C.F.R. §§  
4.40 (consider "functional loss" "due to pain"), 4.45 
(consider "pain on movement, swelling, deformity, or atrophy 
on disuse" in addition to "instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing", incoordination, and excess 
fatigability), and 4.59 (minimum compensable evaluation 
warranted for painful motion with joint pathology) in this 
case.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, an increased rating is not warranted on the basis of 
these regulations.  The evidence of record shows that the 
primary symptoms of the veteran's residuals of a left wrist 
fracture with carpal tunnel syndrome are limitation of motion 
of the wrist with dorsiflexion between 12 and 40 degrees, 
palmar flexion between 30 and 65 degrees and moderate 
incomplete paralysis of the median nerve.  For these 
symptoms, the veteran is currently in receipt of a 20 percent 
evaluation.  

Although there is evidence of swelling and atrophy the 
medical evidence does not show deformity.  In November 1989 
there was diffuse mild swelling of both hands which were very 
painful and the veteran was wearing the TENS unit about 8 
hours a day.  Upon examination in March 1990 there was 
bilateral hand swelling.  In June 1990 the veteran had 
minimal bilateral hand swelling.  These symptoms are 
contemplated by Diagnostic Codes 5215 and 8515 and the 
veteran is accordingly compensated for swelling and atrophy.  
Thus, the Board concludes that there is not pain, which 
warrants an increased rating under 38 C.F.R. §§ 4.40, 4.45, 
or 4.59.  For these reasons, a higher evaluation is not 
warranted based on 38 C.F.R. §§ 4.40, 4.45, or 4.59 (2000).  

Right Little Finger  

The veteran's residuals of a right little finger fracture are 
currently rated as 10 disabling under Diagnostic Codes 5299 
and 5227.  Diagnostic Code 5299 applies to disabilities of 
the musculoskeletal system that are not specifically 
accounted for in the Rating Schedule, but can be rated by 
analogy to a similar specified disability code.  See 38 
C.F.R. §§ 4.20, 4.27.  

Diagnostic Code 5227 (ankylosis of any other finger) applies 
to ankylosis of a finger other than the thumb, index finger, 
or middle finger, and provides for a 0 percent rating for 
this condition on either hand.  A note to that diagnostic 
code reflects that extremely unfavorable ankylosis will be 
rated as amputation under Diagnostic Codes 5152 through 5156.  
Diagnostic Code 5219(a) provides that extremely unfavorable 
ankylosis of the fingers exists when all joints are in 
extension or in extreme flexion or with rotation and 
angulation of the bones and this will be rated as an 
amputation.  Diagnostic Code 5156 provides that, where there 
is amputation of the little finger without metacarpal 
resection at the proximal interphalangeal joint or proximal 
thereto, a 10 percent evaluation will be assigned.  Where 
there is amputation of the little finger with metacarpal 
resection and more than one half of the bone lost, a 20 
percent evaluation will be assigned.  38 C.F.R. § 4.71a 
(2000).  

The veteran's current 10 percent evaluation is in excess of 
the maximum rating under Diagnostic Code 5227 for ankylosis 
of a finger.  His residuals of a right little finger fracture 
are manifested by about 5 degrees of ankylosis, pain 
overlying the 5th metacarpal with diminished grip strength.  
The August 1989 VA radiology report showed small bony density 
in the 5th right metacarpal phalangeal joint space, which may 
have represented chondrocalcinosis.  The July 1991 VA x-rays 
findings demonstrated no bony or soft tissue abnormality.  
Since the right little finger has not been amputated with 
metacarpal resection and more than one half of the bone lost 
the veteran is not entitled to a 20 percent evaluation under 
Diagnostic Code 5156.  

The Board has considered the application of 38 C.F.R. §§  
4.40 (consider "functional loss" "due to pain"), 4.45 
(consider "pain on movement, swelling, deformity, or atrophy 
on disuse" in addition to "instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing", incoordination, and excess 
fatigability), and 4.59 (minimum compensable evaluation 
warranted for painful motion with joint pathology) in this 
case.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, an increased rating is not warranted on the basis of 
these regulations.  At the January 1988 VA examination the 
veteran's grip was poor in the right hand, his major 
extremity hand; opposition of thumb to tips was poorly 
performed at the little finger.  When hospitalized in January 
1988 physical examination of the right hand revealed some 
pain overlying the 5th metacarpal with grip strength 
diminished.  In August 1989 the right hand had diffuse 
minimal swelling and deceased range of motion in all joints.  
In November 1989 the little finger metacarpal range of motion 
was 0 to 20 degrees.  There had had been only a minor 
decrease in complaints of joint pain and stiffness to the 
fingers.  For these symptoms, the veteran is currently in 
receipt of a 10 percent evaluation.  

At the May 1990 VA examination range of motion of the fifth 
finger and strength of the fifth finger was intact.  At the 
July 1991 VA examination the right little finger could open 
and close to the other fingers and could flex, but the 
veteran was unable to touch the tip of the thumb of the right 
hand with the little finger.  It lacked about an inch to 
touching.  There was no tenderness or swelling now, but he 
said that he had tenderness and swelling from time to time.  
Thus, the Board concludes that there is not pain, which 
warrants an increased rating under 38 C.F.R. §§ 4.40, 4.45, 
or 4.59.  For these reasons, a higher evaluation is not 
warranted based on 38 C.F.R. §§ 4.40, 4.45, or 4.59 (2000).  

Right Femur  

The veteran's residuals of a lower third right femur fracture 
are currently rated as 30 disabling under Diagnostic Code 
5255 for impairment of the femur.  38 C.F.R. § 4.71a (2000).  
A 30 percent rating is warranted for malunion of the femur 
with marked knee or hip disability.  A 60 percent rating is 
warranted if there had been a fracture of the surgical neck 
of the femur with a false joint, or if there has been a 
fracture of the shaft or anatomical neck of the femur with 
non-union, but without loose motion, for which weight bearing 
is preserved with the aid of a brace.  An 80 percent rating 
is warranted when there has been a fracture of the shaft or 
anatomical neck of the femur with non-union and loose motion 
(spiral or oblique fracture).  

Upon a review of the evidence, the Board finds that the 
veteran's residuals of a lower third right femur fracture is 
characterized by malunion of the femur with marked knee or 
hip disability.  In January 1991 the right leg had a mild 
decrease in range of motion at the knee joint an in April 
1991 there was tenderness over the distal right thigh with 
hardware and full non-tender range of motion of the hip and 
knee.  The veteran was neurovascularly intact.  The 
impression was painful hardware in the right thigh.  At the 
July 1991 VA examination just above the right knee you could 
feel the line where he fractured his right femur.  The 
veteran was unable to do even a partial squat with the right 
leg.  He had difficulty standing on the right foot alone and 
was using a Canadian crutch held in the right arm to walk and 
walked with a severe limp of the right leg.  The veteran had 
difficulty standing on the heels or toes of his right foot.  
The veteran complained of right leg pain in February 1993 an 
in July 1993 right thigh range of motion was 0 to 80 degrees.  
As such, the Board finds that the veteran's residuals of a 
lower third right femur fracture more nearly approximates a 
disability characterized by malunion of the femur with marked 
knee or hip disability, under Diagnostic Code 5255.  See 38 
C.F.R. § 4.71a (2000).  

On the other hand, the veteran's right femur disability is 
not characterized by fracture of surgical neck of the femur 
with false joint; or by fracture of shaft or anatomical neck 
of the femur with nonunion, without loose motion, and 
weightbearing preserved with aid of brace.  The May 1990 VA 
x-rays revealed well-healed fracture of the right distal 
femur with multiple screw and plate fixation present.  In 
April 1991 the radiology report revealed a sideplate and 
screw in place traversing a distal femoral shaft fracture, 
however there appeared to be solid bony healing.  The July 
1991 VA x-ray impression was healed right femoral fracture.  
The January 1993 radiology report impression was remote right 
femoral shaft fracture with visualization of the proximal 
most portion of the hardware from the prior internal 
fixation.  Consequently, an increased disability evaluation 
in excess of 30 percent is not warranted under Diagnostic 
Codes 5255.  

The Board has considered the application of 38 C.F.R. §§  
4.40 (consider "functional loss" "due to pain"), 4.45 
(consider "pain on movement, swelling, deformity, or atrophy 
on disuse" in addition to "instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing", incoordination, and excess 
fatigability), and 4.59 (minimum compensable evaluation 
warranted for painful motion with joint pathology) in this 
case.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, an increased rating is not warranted on the basis of 
these regulations.  At the January 1998 VA examination there 
was obvious swelling of the right lower extremity.  No 
obvious deformity was present at the fracture site of the 
middle and distal thirds of the femur.  At the May 1990 VA 
examination no deformity was noted.  At the July 1991 VA 
examination there was no swelling, effusion, wasting of the 
quadriceps and no circulatory disturbances.  Thus, the Board 
concludes that there is not pain, which warrants an increased 
rating under 38 C.F.R. §§ 4.40, 4.45, or 4.59.  For these 
reasons, a higher evaluation is not warranted based on 38 
C.F.R. §§ 4.40, 4.45, or 4.59 (2000).


ORDER

An increased evaluation for residuals of a left wrist 
fracture with carpal tunnel syndrome is denied.  

An increased evaluation for residuals of a right little 
finger fracture is denied.  

An increased evaluation for residuals of a lower third right 
femur fracture is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

